Citation Nr: 0021682	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy claimed to have 
resulted from treatment at a Department of Veterans Affairs 
(VA) medical facility.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the VA 
regional office (RO) in St. Petersburg, Florida, which denied 
the claim for benefits under 38 U.S.C.A. § 1151.  The Board 
notes that the veteran never filed a formal substantive 
appeal for this claim.  His representative initially filed a 
notice of disagreement in August 1997, and a Statement of the 
Case (SOC) was issued in September 1997.  In a September 1997 
statement, the veteran indicated that he had not authorized 
his representative to file a notice of disagreement on his 
behalf, and he was not, at that time, ready to file a notice 
of disagreement on the section 1151 claim.  In July 1998, the 
veteran submitted a notice of disagreement, which the RO then 
accepted as a substantive appeal.  Since the veteran was 
provided a SOC on this claim, including the laws and 
regulations pertinent to this claim, and he clearly intends 
to pursue an appeal, the Board will also accept the July 1998 
statement as an adequate substantive appeal. 

The RO also certified for appeal the issue of the timeliness 
of an appeal concerning a prior denial of service connection 
for deviated nasal septum.  However, that issue is not before 
the Board because the veteran did not disagree with any issue 
regarding timeliness of appeal.  Rather, he disagreed with 
the February 1997 determination that new and material 
evidence had not been submitted to reopen this claim.  The 
SOC issued in April 1997 addressed the wrong issue.  Since 
the veteran filed a notice of disagreement with the denial of 
reopening of this claim, he initiated, but did not perfect, 
an appeal, and it is necessary to remand this claim to 
provide him an appropriate SOC.  


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

A.  1151 claim

Where a claimant has filed an application for benefits and VA 
has notice of the existence of evidence that may be 
sufficient to well ground the claim, VA has a duty to inform 
the veteran of the necessity to submit that evidence to 
complete the application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  

First, the basis of the veteran's claim for benefits under 
38 U.S.C.A. § 1151 is lack of proper care provided by VA 
facilities between 1968 and 1991.  See veteran's June 1998 
statement.  He argues that all of his VA records have not 
been obtained.  He also argues that many of his VA treatment 
records are missing and that they have been sent to different 
VA facilities.  The only records associated with the claims 
file are dated from 1985 to 1986 and from 1988 to 1991.  It 
is unknown whether additional VA records exist that may be 
sufficient to well ground this claim.  However, in light of 
the fact that the veteran's claim is based on many years of 
VA treatment, a remand to obtain any additional records is 
clearly warranted.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and such records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Second, the veteran states that he is receiving Social 
Security disability benefits due to his diabetes and 
neuropathy.  The RO has not requested all medical and 
adjudication records relating to his Social Security 
disability benefits, and this must be done.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight). 

Third, the veteran maintains that since 1991 he has received 
private medical treatment for his diabetes through the St. 
John's County Public Health Center.  He submitted some of 
those records, dated from 1993 to 1995, but it appears that 
additional medical records may exist.  Therefore, the RO 
should attempt to obtain these records.

B.  Deviated nasal septum claim

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In February 1997, the veteran filed a claim for service 
connection for deviated  nasal septum.  In a February 1997 
letter, the RO informed him that his claim had been denied.  
The RO also informed him that previous final decisions by the 
RO and the Board had denied this claim, and he therefore had 
to submit new and material evidence to reopen the claim.  In 
March 1997, the veteran filed a notice of disagreement with 
the denial of this claim.  Instead of issuing the veteran a 
SOC on the issue of whether new and material evidence had 
been submitted to reopen this claim, the RO issued a SOC on 
the issue of the timeliness of an appeal of the prior denials 
of this claim.  However, the veteran has at no time 
maintained that he is attempting to appeal the prior final 
decisions.  Rather, he is seeking to reopen this claim. 

It is necessary to remand this claim because the veteran has 
not been provided an appropriate SOC on this issue, and the 
RO has not provided reasons and bases for its decision to not 
reopen this claim.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records for all relevant treatment from 
1968 to the present from the VA medical 
facilities in Gainesville, Daytona Beach, 
and Lake City, Florida, and/or any other 
VA facility where the records may be 
located.  The records obtained must 
include all laboratory reports.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.

3.  Ask the veteran to complete the 
necessary authorization for the release 
of information from St. John's County 
Public Health Center to VA for all 
relevant treatment records from 1991 to 
the present.  If the RO is unable to 
obtain these records, inform the veteran 
and his representative of that fact, and 
allow the veteran an opportunity to 
obtain the records and submit them, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).

4.  After obtaining the veteran's VA, 
Social Security, and private treatment 
records and/or allowing him an 
opportunity to submit his private 
treatment records, readjudicate the claim 
for compensation under 38 U.S.C.A. § 1151 
for diabetes mellitus with peripheral 
neuropathy claimed to have resulted from 
treatment at a VA medical facility, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.  
Thereafter, subject to current appellate 
procedures, this claim should be returned 
to the Board for further appellate 
consideration, if appropriate.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a deviated nasal septum.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, this claim should 
be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to fulfill due 
process considerations and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this case as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




